DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 14 August 2020 has been entered; claims 1, 3, 6, and 13-18 remain pending. 

Claim Objections
Claim 18 is objected to because of the following informalities: regarding claim 18, the limitation “particle” should be recited as “particles”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 13, reciting in in the preamble that the plant powder is of Corchorus olitorius and the polymeric flocculant as a polyacrylamide renders the claim indefinite, as the body of the claim does not reflect this level of specificity. The Examiner suggests moving these limitations into the body of the claim to clearly define the scope.

	With continued reference to claim 13, the limitations “sheet-shaped shaped product” are redundant and confusing. The Examiner suggests “sheet-shaped product” to enhance clarity.
	With continued reference to claim 13, the limitations of the preamble identify the agent as a granulated product; however, the steps of the method do not identify at which point the agent is considered to have the form of a “granulated product”.  The Examiner initially interpreted that the granulated product is formed following the pulverizing step; however, dependent claim 1 sheds doubt on this, as it recites “wherein a surface of the granulated product after kneading”, which implies that the granulated product could exist after the mixing/kneading and before the shaping through after the pulverizing. 
	With respect to claim 6, the limitations regarding the specific Corchorus olitorius render the claim indefinite, as it is unclear what is different or unique about the specific type of Corchorus olitorius specimen recited as compared to specimens derived from other sources or otherwise identified differently. Additionally, there is no evidence that the particular classification system is not subject to change. The indefinite nature of the claim is related to use of trade names in a claim. It has been held that the relationship between a trademark or tradename and the product it identifies is sometimes indefinite, uncertain and arbitrary. The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark or tradename. In patent specifications and claims, every element or ingredient of the product should be set forth in positive, exact, intelligible language, so that there will be no uncertainty as to what is meant. Arbitrary trademarks or trade names which are liable to mean different things at the pleasure of manufacturers do not constitute such language, Ex parte Kattwinkle, 12 USPQ 11 (Bd. Apps. 1931). For the purposes of examination, any specimen of Corchorus olitorius will be interpreted as meeting the limitations of the claim.
	Regarding claims 14-18, 1, and 3, they are rejected for being dependent on a rejected base claim. 	

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to claim 14, the limitations “the water-purifying agent manufactured in accordance with claim 13” fails to further limit the steps of the water purification method of claim 14. The Examiner submits that a water-purifying agent that is the same as that which is produced by claim 13 would have the same effect or exhibit the same result when added in the water purification method of claim 14. 
With respect to claim 15, the limitations appear to be directed to the water purification method of claim 14, not the method of producing a water-purifying agent as recited in claim 13; therefore, the claim dependency should likely be changed as claim 15 does not further limit the scope of claim 13.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki et al. (U.S. Patent Publication # 2013/0299433), hereinafter, “Inagaki”.
With respect to claims 14 and 15, Inagaki teaches a method of treating water via flocculation (Paragraph [0017]), wherein waste solution from a semiconductor plant containing hydrogen fluoride is treated by addition of lime to precipitate calcium fluoride and addition of aluminum sulfate (i.e., first subjecting the wastewater containing fluoride to an insolubilizing treatment) (Paragraph [0057]), followed by feeding a flocculant mixture comprising Corchorus olitorius and a synthetic polymer flocculant (Abstract) including polyacrylamide (Paragraph [0028]), wherein the flocculant mixture is in powder form or in a state where the components are dissolved and/or dispersed in water in a pre-mixed state (Paragraphs [0025, 0026, 0034, 0043]; “dispersion liquid”) and wherein the plant matter is crushed/processed into a powder (i.e., “granulated”) and combined with synthetic polymeric flocculant in dried or solution form (Paragraphs [0021, 0025-0027, 0030)) to remove the suspended solids comprising fluoride from the wastewater (Paragraphs [0025, 0058]).
Regarding the limitations “manufactured in accordance with claim 13”, Inagaki teaches mixing Corchorus olitorius plant powder and polymeric flocculant embodied as polyacrylamide Corchorus olitorius plant extract (Paragraphs [0030, 0033]).
	Although Inagaki does not specifically disclose “kneading” and the “sheet shaping” steps, it has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289,
292 (Fed. Cir. 1983), MPEP 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 13, 16, 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (U.S. Patent Publication # 2013/0299433) in view of Japanese Patent # JPS522877A (machine translation provided and relied upon; additionally relied upon are the paragraphs on Pages 4-5 regarding claim 4 in the Chinese Office Action dated 28 October 2021, cited by Applicant on the 11 November 2021 IDS), hereinafter, “Inagaki” and “JP (‘877)”.
With respect to claims 13, 16, and 6, Inagaki teaches mixing dried Corchorus olitorius plant powder (including that derived from the leaves or “mulukhiya”) and polymeric flocculant embodied as polyacrylamide (see above) in a powder form, wherein the Corchorus olitorius is subjected to crushing/pulverizing into a powder and combined with a polyacrylamide in dried (“granulated”) form (Paragraphs [0021, 0025-0027, 0030, 0033, 0034, 0043]). 
Inagaki does not specifically teach the steps of kneading with addition of moisture, shaping into a sheet, and specifically drying the sheet followed by pulverization as claimed. 
JP (‘877) discloses combining polymer flocculant powder in the presence of steam (moisture), and forming a sheet which is dried and pulverized (see citations to original document on Pages 4-5 of the Chinese Office Action and Page 2 of the machine translation). 
It would have been obvious to one of ordinary skill in the art to modify the step of combining the plant powder and flocculant in dry form of Inagaki with addition of moisture and forming of a sheet which is dried and pulverized as taught by JP (‘877) because JP (‘877) teaches that the disclosed processing steps allow for facilitation of dispersion and dissolution in the water to be treated by polyacrylamide flocculants (first full paragraph).  The ordinary artisan would recognize that the advantage of easier dissolution and use of flocculants taught by JP (‘877) would be of benefit to other polymeric flocculant methods, like Inagaki. 


The Examiner further notes that there does appear to be any criticality in the recited amount of coating, which is further supported by claim 13, which does not recite any particular dosage or amounts of the plant powder and polymeric flocculant, or concentration of moisture, etc. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (U.S. Patent Publication # 2013/0299433) in view of Japanese Patent # JPS522877A as applied to claim 13 above, and further in view of Soane et al. (WO 2013/090569), hereinafter, “Inagaki”, “JP (‘877)”, and “Soane”.
With respect to claim 17, Inagaki does not teach the recited median diameter for the granulated product.
Soane teaches plant-derived anchor particles having a size range of up to a few hundred
microns, considered to overlap with at least a portion of “150 microns or greater”) (see Soane: Paragraphs [0021, 0039)).
It would have been obvious to one of ordinary skill in the art to modify the undisclosed particle size of the plant powder of Inagaki with the anchor particle size of Soane because both references are directed to removal of contaminants from water using flocculant-bearing particles 
Inagaki in view of Soane and the claims differ in that Soane does not teach the exact same proportions for the particle sizes recited in the instant claim; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the particle size range disclosed by Soane overlaps the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Soane, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

With respect to claim 18, Inagaki does not teach the recited particle diameter or classifying step; however, Soane teaches an overlapping particle size, as discussed above for claim 17, the modification and rejection not repeated but incorporated by reference.  Additionally, Inagaki does describe a powder of Corchorus olitorius that is dissolved in aqueous solution as consistent with Paragraph [0099] of the Specification. It is submitted that the classifying step to remove particles as is rendered obvious by Inagaki/Soane (Paragraph [0043]), because there is no criticality associated specifically with particle diameter. Even if criticality could be shown, the Examiner notes that the use of the flocculant mixture as a water-purifying agent is merely interpreted as an intended use, which does not limit the method of producing the water-treatment agent.  Where the general conditions of a claim are disclosed in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,954,142. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claim 14 is encompassed by the scope of claim 1 of Patent (‘142). 
With respect to instant claim 14, claim 2 of Patent (‘142) teaches a water purification method comprising feeding a dispersion liquid of water purifying agent comprising Corchorus olitorius and polyacrylamide to remove the same inorganic unnecessary substances. 
Although Patent (‘142) does not specifically disclose that the water-purifying agent is “manufactured in accordance with claim 13”, it has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

s 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,850,995. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claim 14 encompasses the scope of claim 1 of Patent (‘995).
With respect to instant claim 14, claim 1 Patent (‘995) teaches a water purification method comprising feeding a dispersion liquid of water purifying agent comprising Corchorus olitorius and polyacrylamide to remove the same inorganic unnecessary substances. 
Although Patent (‘995) does not specifically disclose that the water-purifying agent is “manufactured in accordance with claim 13”, it has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778
01 December 2021